FILED
                     UNITED STATES COURT OF APPEALS                         OCT 24 2013

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No. 13-55756

              Plaintiff - Appellee,              D.C. Nos.     2:09-cv-01639-RHW
                                                               2:05-cr-00206-RHW-
  v.                                             2
                                                 Central District of California,
SAMUEL LINDBLAD,                                 Los Angeles

              Defendant - Appellant.
                                                 ORDER


Before:      LEAVY and RAWLINSON, Circuit Judges.

       The request for a certificate of appealability is denied. See 28 U.S.C.

§ 2253(c)(2). All pending motions are denied as moot.